Citation Nr: 1204096	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-22 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral Achilles tendonitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1998 to July 1998, and from January 2003 to August 2003.
      
This claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral Achilles tendonitis and assigned an initial noncompensable rating, effective on August 31, 2005.  

In January 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board remanded the appeal for additional development in January 2011.  In July 2011, the Veteran submitted private treatment records, along with a waiver of RO jurisdiction over that evidence.


FINDINGS OF FACT

1.  From August 31, 2005, to January 18, 2010, the Veteran's bilateral Achilles tendonitis was manifested by pain on manipulation and use of the feet.  

2.  Since January 19, 2010, the Veteran's bilateral Achilles tendonitis has been manifested by pronation, pain on manipulation and use accentuated, and intermittent swelling on use of the feet.  



CONCLUSIONS OF LAW

1.  From August 31, 2005, to January 18, 2010, the criteria for an initial 10 percent rating, but no more, for bilateral Achilles tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5276 (2011).

2.  Since January 19, 2010, the criteria for a 30 percent rating, but no more, for bilateral Achilles tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In September 2005, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for bilateral Achilles tendonitis.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice.  Regardless, in a letter dated in January 2011, the AOJ notified the Veteran of the process by which disability ratings and effective dates are determined in conjunction with the Board's January 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was given the opportunity to submit additional information.  The claim was readjudicated subsequently in the June 2011 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the Board finds that the Veteran has been adequately notified of the information and evidence necessary to substantiate his claim for a higher rating, and because he was not precluded from participating effectively in the processing of his claim, the late notice did not affect the essential fairness of the decision.  Thus, the duty to notify has been satisfied.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  Service treatment records have been associated with the claims folder.  All identified and available post-service treatment records have been secured.  Specifically, complete records from physical therapist R.T. and updated VA outpatient records have been obtained, and the Veteran was provided with a VA examination in February 2011.  As such, the AOJ has substantially complied with the Board's January 2011 Remand instructions.  See Stegall v. West, supra.  The Veteran has not notified VA of any further evidence to be obtained on his behalf.

As described above, the Veteran has been medically evaluated in conjunction with his claim for a compensable rating for bilateral Achilles tendonitis in February 2011, and also in October 2006.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12  (2007), the United States Court of Appeals for Veterans Claims (Court) held that when VA provides a Veteran with a medical examination, that examination must be adequate.  The 2006 and 2011 examination reports have been reviewed and found to be adequate, as they address the Veteran's symptoms in relation to the rating criteria.  In all, the duty to assist has also been fulfilled. 




Disability Rating

The Veteran seeks an initial compensable rating for bilateral Achilles tendonitis.  Such evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Particularly, however, in appeals such as this that concern the assignment of an initial rating, the level of disability from the grant of service connection forward will be examined.  Higher evaluations for separate periods are available based on the facts found during the appeal period to account for any fluctuation in severity.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The November 2006 rating decision on appeal established service connection for the Veteran's bilateral Achilles tendonitis under hyphenated DC 38 C.F.R. § 4.71a, 6599-5276.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned; the additional code is shown after a hyphen).  However, the AOJ's use of DC 6599 was in error, as that code identifies unlisted diseases of the nose and throat.  See id.  

Bilateral Achilles tendonitis is not specifically listed in the rating schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011). 

Here, the most closely analogous diagnostic code, which rates acquired flatfoot and allows for assignment of a compensable rating, is DC 5276.  Under that code, a noncompensable disability rating is assigned where there is evidence of mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating contemplates moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  The next higher rating of 30 percent contemplates severe bilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Pronounced bilateral flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 50 percent disabling. 
38 C.F.R. § 4.71a, DC 5276. 

The rating schedule does not define the terms "mild," "moderate," "severe," or "marked," as used in this diagnostic code to describe the degree of deformity of the foot.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6 (2011).  

Functional loss also must be considered in addition to the criteria set forth above. See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In particular, if the disability at issue is of a musculoskeletal nature or origin, then VA may, in addition to applying the regular schedular criteria, consider granting a higher rating for functional impairment caused by pain, weakness, excess fatigability, or incoordination, assuming that these factors are not already contemplated by the governing rating criteria.  Claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See id. 

Turning to the evidence of record, the Veteran underwent VA examination in October 2006 in conjunction with his claim.  At that time, the Veteran reported bilateral heel pain and tenderness to touch at the insertion of the Achilles tendon after prolonged standing or walking and an inability to run, with some swelling and warmth.  He indicated flare-up several times per week lasting from hours to days that were not incapacitating and that he treated with rest and aspirin.  The Veteran indicated that he experienced pain and numbness when he attempted to alleviate his symptoms with night splints and stretching exercises, and that heel inserts no longer helped.  He denied problems with weakness, numbness, or range of motion of the ankles.  Physical examination revealed no weakness, redness, warmth or swelling, although there was point tenderness with some guarding at the medial heel at the insertion of the Achilles tendon bilaterally.  The tendon itself was not tender and alignment was intact, with no tenderness of the plantar feet.  The Veteran's gait was also intact, including heel toe walking.  Range of motion of the ankles was normal, with dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 48 degrees bilaterally.  See 38 C.F.R. § 4.71, Plate II (2011).  Repetitive testing on the feet and tendons did not cause limitation of motion or joint function, but the examiner acknowledged that flare-ups occurred with prolonged weightbearing.  A diagnosis of chronic bilateral Achilles tendonitis was rendered, and the examiner noted that the Veteran was not incapacitated and could continue with work and all activities if he avoided being on his feet for a prolonged period.  

The Veteran presented for VA outpatient treatment in February 2007 with complaints of bilateral Achilles tendon pain after walking, and he was fitted with custom orthotics.  X-ray studies demonstrated spurring on the posterior heel at the attachment of the Achilles tendon.  Vascular, dermatological and neurological examination of the feet was normal.  The anterior, posterior, and lateral muscle groups all demonstrated adequate strength.  Range of motion in the ankle, subtalar, metacarpal phalangeal and midtarsal joints was normal, without crepitus or pain.  Pain was noted at the attachment of the Achilles tendon on the heel and some irritation was noted on the bone posteriorly on the right calcaneus.  The Veteran reported pain upon rising from a sitting position that abated with walking, but that the pain increased over time to where he could barely walk by the end of the week.  The impression was bilateral Achilles tendonitis.

During his January 2010 Board hearing, the Veteran testified that his bilateral Achilles tendonitis caused constant shooting pains in the back of his heels and cramping in his legs that increased throughout the day and worsened in cold weather.  He described particular difficulty with ambulating stairs, as well as his physical therapy treatments and daily use of inserts.

The Veteran presented to M.R., D.P.M., on January 19, 2010, for longstanding bilateral heel and foot pain that recently progressed to include the bottom of heels, as well as his knees, calves and thighs.  Vascular, dermatological and neurological examination of the feet was normal.  Musculoskeletal examination revealed a cavus foot type with significant pronatory collapse in stance and gait.  X-ray studies revealed lateral bilateral small but well-defined retrocalcaneal spurs but no fractures, and the Veteran's pronatory collapse was evident.  Dr. M.R. diagnosed chronic Achilles tendonitis and joint pain secondary to altered gait and pronatory collapse.  

Records and a February 2010 statement from massage therapist R.T. reveal that the Veteran received treatment of his Achilles tendonitis and resultant joint inflammation and pain in the lower extremities, feet and legs beginning in June 2009.  

Pursuant to the Board's remand instructions, the Veteran underwent a second VA examination with the same examiner in February 2011.  At that time, he reported an increase in pain and functional limitation since his 2006 examination.  The Veteran endorsed moderate constant pain at the insertion of Achilles tendon that worsened with cold weather, prolonged weightbearing, walking, standing, ambulating hills and stairs, and after rising following a long period of rest.  He reported a stiffness and tightness that radiated from the Achilles tendon insertion to the back of the calf and sometimes up the length of his legs with a constant pain in the heel area and arches, but noted that his boots provided some relief of his symptoms.  He endorsed recent intermittent swelling in the Achilles tendon insertion, but denied any heat, joint swelling or pain in his ankles.  The Veteran reported severe flare-ups every 10-14 days precipitated by prolonged walking, which caused difficulty ambulating stairs and lasted until he could rest, apply heat and stretch.  He denied use of braces or orthotics.  He denied any problems with his ankles bilaterally.  Physical examination revealed that the feet were normal to inspect except for some mild pes planus and mild pronation with weightbearing.  Arches were present with non-weightbearing.  Both feet were very tender to palpation at the insertion of the Achilles tendon into the heel with guarding.  The Achilles tendon itself was normal to inspection and palpation, with normal alignment and no tenderness.  There was also some mild pain to palpation of the plantar heel and arch but no guarding.  There was no redness, swelling or warmth of the feet.  The Veteran's gait was intact, and he could stand on his heel and toes but this caused him pain in the Achilles tendon.  He evidenced asymmetrical wearing down of the heels of his boots, with the lateral posterior edges more worn.  X-rays of the feet revealed early osteoarthritic change in the bilateral first metatarsophalangeal joints, as well as small left plantar and posterior calcaneal spurs.  His ankles were normal to inspection and palpation, and were nontender with intact range of motion and no redness, swelling, warmth, or crepitus.  Repetitive testing on the feet and tendons did not cause additional limitation of motion.  The examiner diagnosed moderate chronic Achilles tendonitis and normal ankles.  The examiner noted that she did not witness a flare-up, but endorsed that the Veteran has additional limitations to function/movement of his feet during a period of flare as described above.  

In this case, after consideration of the above-cited evidence, the Board finds that staged ratings are appropriate.  In particular, from the date of service connection, or August 31, 2005, until the day prior to his examination by Dr. M.R., or January 18, 2010, a 10 percent rating under DC 5276 is warranted.  During this time, the evidence of record consistently showed that the Veteran experienced pain on manipulation and use of both feet.  While there is no evidence of weight-bearing line over or medial to the great toe or inward bowing of the tendon Achilles, the Board emphasizes that the criteria of DC 5276 are not stated in the conjunctive, and therefore it is not required that all of the manifestations that are listed be shown.  See, e.g., Dyess v. Derwinski, 1 Vet. App. 448 (1991) (no indication that the criteria in DC 5276 were to be viewed in the conjunctive or disjunctive); see also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007). 

A rating in excess of 10 percent is not warranted for this period, as the Veteran's symptoms do not rise to the level of "marked deformity" contemplated by the higher ratings.  Notably, a February 2007 X-ray demonstrated spurring on the heel posteriorly at the attachment of the Achilles tendon, with no other significant skeletal or soft tissue abnormalities seen.  Despite reporting occasional swelling, the Veteran's feet were normal upon physical examination at that time, and he ambulated with a normal gait using no assistive devices, which weighs against the presence of a marked deformity.  In short, the evidence does not support a finding of marked deformity sufficient to more nearly approximate the higher rating categories under DC 5276 for this period. 

Arguably, the tendon component of the Veteran's service-connected disability involves movement of the ankle, which is contemplated by 38 C.F.R. § 4.71a, DC 5271.  That code provides a higher 20 percent rating for marked limitation of motion.  However, in this case, the objective medical evidence fails to establish that the Veteran's bilateral foot disability caused any limitation of motion of the ankle during this period.  At his October 2006 VA examination, he had full range of motion of his foot, without pain, weakness, or instability, and the remaining records are silent for findings of ankle limitation of motion.  Therefore, an increased rating under DC 5271 is not appropriate.

Although the Veteran does have pain associated with his musculoskeletal disability, a higher rating for functional impairment is not warranted between August 31, 2005, and January 18, 2010, as the Board finds that his rating adequately contemplates such pain.  First and foremost, the language of the schedule specifically contemplates "pain on manipulation and use of the feet."  Furthermore, the evidence does not demonstrate adequate pathology sufficient to support additional functional loss.  As noted on the 2006 VA examination and in the February 2007 outpatient record, the range of his motion was not limited prior to, nor after, repetitive testing.  There was no evidence of abnormal weightbearing or other factors affecting his gait.  There was no visible behavior by the Veteran when undertaking the motion that he was additionally limited by weakness, excess fatigability, or incoordination.  His gait has been consistently normal during this period.  In sum, the functional loss that the Veteran does experience due to pain on prolonged standing or walking is already compensated via the 10 percent rating assigned from August 31, 2005, to January 18, 2010. 

Beginning January 19, 2010, however, the evidence demonstrates a worsening of the Veteran's bilateral Achilles tendonitis that more nearly approximates the criteria for a 30 percent rating under DC 5276.  Specifically, Dr. M.R.'s examination on that date revealed a pronatory collapse that was evident upon X-ray, and pronation with weightbearing was confirmed by the 2011 VA examination report.  Furthermore, the Veteran competently and credibility testified in 2010 as to accentuated pain on manipulation and use leading to regular periods of flare-up, and, contrary to her 2006 report, the VA examiner endorsed increased limitation in function during these periods at the time of the February 2011 examination.  The Veteran has also reported intermittent swelling in the Achilles tendon insertion on use.  Such symptomatology is compatible with a 30 percent rating under DC 5276.  

A rating in excess of 30 percent is not warranted for this period.  Although there is evidence of pronation, it has been most recently described as mild and is contemplated in the currently assigned rating.  Furthermore, the evidence during this period is negative for any evidence of spasm of the tendo achillis on manipulation or marked inward displacement.  The evidence has demonstrated only mild pain to palpation of the plantar heels, as opposed to "extreme" tenderness of plantar surfaces of the feet contemplated in a 50 percent rating.  Furthermore, apart from one instance in 2010, the Veteran's gait has remained consistently normal, and he continues to walk unassisted.  In short, the evidence does not support a finding of pronounced deformity sufficient to more nearly approximate 50 percent rating under DC 5276.

An increased rating under DC 5271 is not available during this period, as the maximum rating under that code is 20 percent.  Moreover, as in this case, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available for limitation of motion of the affected joint, DeLuca analysis as to functional loss is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 
38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected bilateral Achilles tendonitis, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains his disability is manifested by severe pain on manipulation and use.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  The Veteran has not described any exceptional or unusual features or symptoms of the disability.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Lastly, when entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Here, the record reflects that at all times throughout the appeal period the Veteran has been employed full-time.  Although during the 2011 VA examination he indicated that he missed a couple of days of work in the last year and that he needed assistance with lifting heavy equipment due to his disability, such is contemplated in the 30 percent rating that has been assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Veteran does not contend, nor does the evidence of record otherwise show, that his bilateral Achilles tendonitis renders him unemployable.  For these reasons, the Board finds that a claim for a TDIU has not been raised. 


ORDER

From August 31, 2005, to January 18, 2010, the criteria for an initial rating of 10 percent, but no higher, for bilateral Achilles tendonitis are met, subject to regulations applicable to the payment of monetary benefits.  

Beginning January 19, 2010, the criteria for an initial rating of 30 percent, but no higher, for bilateral Achilles tendonitis are met, subject to regulations applicable to the payment of monetary benefits.  



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


